157 S.W.3d 788 (2005)
STATE of Missouri, Respondent,
v.
Ray A. JOHNSON, Appellant.
No. WD 63927.
Missouri Court of Appeals, Western District.
March 22, 2005.
Stephen Sherman Wyse, Columbia, MO, for appellant.
Carol Ann England, Fulton, MO, for respondent.
Before EDWIN H. SMITH, C.J., HOWARD and HOLLIGER, JJ.

Order
PER CURIAM.
Appellant Ray A. Johnson ("Johnson") appeals from a jury conviction in the Circuit Court of Callaway County for speeding in excess of 75 miles per hour in an area limited to 70 miles per hour in violation of Section 304.010 RSMo 2000. Johnson argues four points on appeal. In Point I, Johnson argues the trial court erred in overruling Johnson's objection to Lieutenant Greg Word's estimation of the distance between the speed blocks and Johnson's speed. In Point II, Johnson Argues the trial court erred in overruling Johnson's *789 objection to the State's question to Corporal Matthew Broniec on re-direct examination about the word "radar" written on the back of the citation issued to Johnson. In Point III, Johnson argues the trial court erred in overruling Johnson's motion for judgment of acquittal because no reasonable juror could find that the State had proven Johnson's guilt beyond a reasonable doubt. In Point IV, Johnson argues the trial court erred in sustaining the State's objection to Johnson's closing argument that the State had presented no reliable evidence that any road construction or re-marking of the temporary speed blocks may have occurred between the time of the citation and the time of measuring the distance between the speed blocks.
We have reviewed the parties' briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).